t c memo united_states tax_court dominick denaples and mary ann denaples petitioners v commissioner of internal revenue respondent louis denaples and betty a denaples petitioners v commissioner of internal revenue respondent docket nos filed date ps’ property was taken by eminent_domain and they reached a settlement on the amount of compensation along with an amount designated as interest settlement interest ps received installment payments along with interest accruing at the rate provided for in pa r civ p installment_payment interest ps argue that the portion of the settlement interest in excess of the legally required_interest is excludable from their gross_income under sec_103 i r c ps also argue that all of the installment_payment interest is excludable under sec_103 i r c because it was not required_by_law and was paid under the state’s borrowing power held no part of the settlement interest is excludable from ps’ gross_income under sec_103 i r c held further the interest on installments is not excludable from ps’ gross_income under sec_103 i r c barry h frank for petitioners peter james gavagan for respondent memorandum opinion nims judge respondent determined deficiencies in the income_tax of dominick and mary ann denaples of dollar_figure for dollar_figure for and dollar_figure for respondent also determined deficiencies in the income_tax of louis and betty a denaples of dollar_figure for dollar_figure for and dollar_figure for the issues for decision are whether any portion of an eminent_domain settlement amount designated as interest is excludable from petitioners’ gross_income under sec_103 and whether interest accruing on the settlement amount and included in the installment payments is excludable from their gross_income under sec_103 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background these cases were consolidated and submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioners resided in pennsylvania at the time they filed their petitions dominick and louis denaples petitioners each owned a percent partnership_interest in d l realty d l a 50-percent interest in a joint_venture named keystone co keystone and percent of the s_corporation stock of rail realty inc rail realty rail realty was the sole shareholder of f l realty inc f l a qualified_subchapter_s_subsidiary in connection with the construction of the lackawanna valley industrial highway the pennsylvania department of transportation penndot sought to acquire property keystone landfill owned by keystone d l and f l the condemnees penndot took the property by eminent_domain by filing a series of declarations of taking from to the condemnees filed objections to the taking and ultimately settled with penndot under the settlement penndot agreed to a dollar_figure payment the settlement amount as of date the settlement_date pursuant to the agreement of the parties the settlement amount was allocated dollar_figure to principal and dollar_figure to interest settlement interest payment was to be made in five annual payments with the first payment of dollar_figure plus accrued interest due by date and the remaining four payments of dollar_figure plus accrued interest due by date and interest accrued annually on the unpaid settlement amount at the rate set by rule of the pennsylvania rules of civil procedure pa r civ p penndot paid petitioner sec_1 each dollar_figure in dollar_figure in and dollar_figure in on their through form sec_1040 u s individual_income_tax_return each petitioner reported taxable interest_income of dollar_figure dollar_figure and dollar_figure respectively and excluded from gross_income dollar_figure dollar_figure and dollar_figure respectively as tax-exempt_interest under sec_103 on date respondent issued notices of deficiency to each petitioner determining that the excluded interest was not tax exempt discussion to be successful in this controversy petitioners must show that the state of pennsylvania incurred the obligation to pay interest in the exercise of its borrowing authority 1according to the settlement petitioners were responsible for distributing the installment payments to the condemnees petitioners argue that a portion of the settlement interest and the whole of the installment_payment interest are excludable from income i settlement interest when property is taken under eminent_domain the owner is entitled to just compensation which includes interest from the date of the taking to the date of payment 329_us_585 261_us_299 three types of damages may be available to the property owner whose land has been taken for public use upon appropriation the property owner acquires an immediate right to the fair_market_value of the land the property owner may also be entitled to recover damages traditionally called detention damages from the date of the taking of the property to the date of the award as compensation_for the detention of the landowner’s money finally the property owner may receive interest from the date of the award to the date of payment in re de_facto condemnation taking of lands of wbf associates l p a 2d pa detention damages plus interest from the date of the award are collectively referred to as delay damages id sec_103 excludes from gross_income interest earned on the obligations of any state or its political_subdivision sec_103 c the exclusion is limited to interest_paid by a governmental entity on obligations issued under its borrowing authority 714_f2d_977 9th cir affg tcmemo_1982_209 77_tc_1113 courts determine whether the agency’s obligation to pay interest arises by operation of law or as a result of voluntary bargaining courts have uniformly held the sec_103 exclusion inapplicable to interest_paid in connection with condemnation proceedings see stewart v commissioner supra 551_f2d_85 5th cir 124_f2d_909 6th cir balt ohio r r co v commissioner 78_f2d_460 4th cir affg 29_bta_368 u s trust co of new york v anderson 65_f2d_575 2d cir king v commissioner supra petitioners contend that pa stat ann sec west required a 6-percent rate of interest on delay damages petitioners’ argument assumes that the settlement interest should be bifurcated one portion of the interest is that required by pennsylvania law legally required_interest and the other portion is the excess over that amount excess_interest which should be tax exempt under sec_103 petitioners reason that the excess_interest did not arise by operation of law but rather as the product of voluntary bargaining between petitioners and penndot using that reasoning petitioners contend that the excess_interest was paid in connection with pennsylvania’s borrowing authority and is therefore excludable under sec_103 to be successful petitioners must show as an initial matter that the settlement interest was in excess of the legally required_interest they have failed to do so and are incorrect in relying on pa stat ann sec for the legal rate of interest on delay damages in hughes v commonwealth dept of transp a 2d pa the pennsylvania supreme court held the 6-percent rate of pa stat ann sec to be unconstitutional and required the use of the prevailing commercial loan rate instead because the record does not indicate what the commercial loan rate was during the years in issue2 and what interest rate petitioners and penndot actually used petitioners have not established that penndot paid excess_interest although petitioners submitted calculations from which a purported rate of interest could be calculated we do not find these calculations to be satisfactory petitioners have presented no evidence upon which to base their calculations and the settlement allocations appear to be the product of an 2though not established by the record it appears that petitioners and penndot used the pa r civ p rate as a proxy for the commercial loan rate the pa r civ p rate is the prime rate as listed in the first edition of the wall street journal published for each calendar_year for which the damages are awarded plus one percent not compounded commercial loan rates are based on the prime rate and are typically between prime plu sec_1 percent to prime plu sec_3 percent see hagan v e pennsboro twp a 2d pa commw ct arbitrary assignment by petitioners and penndot rather than a mathematical computation of interest petitioners’ calculations indicate that penndot paid dollar_figure of interest for a big_number day delay on the payment of the dollar_figure fair_market_value of keystone’s share of keystone landfill dollar_figure of interest for a big_number day delay on the payment of the dollar_figure fair_market_value of f l’s share of keystone landfill dollar_figure of interest for a big_number day delay on the payment of the dollar_figure fair_market_value of d l’s share of keystone landfill’s mineral rights and dollar_figure of interest for a big_number day delay on the payment of the dollar_figure fair_market_value of f l’s share of keystone landfill’s mineral rights on the basis of these numbers the interest rates would have been approximately and percent respectively there is no explanation in the record for the difference in interest rates more significantly a close examination of petitioners’ interest amounts reveals that the length of the delay in payment was not factored into the computation of the amount of interest for each of these four ownership interests in keystone landfill the same ratio approximately percent was allocated to interest without any regard for the number of days payment had been delayed accordingly we hold that petitioners are not entitled to exclude from their gross_income the amounts designated settlement interest under sec_103 ii installment_payment interest the second prong of petitioners’ argument is that the installment_payment interest was not required_by_law because pa r civ p does not apply to eminent_domain proceedings on the basis of that argument petitioners conclude that the installment_payment interest was the product of voluntary bargaining and paid pursuant to pennsylvania’s borrowing power the premise for their conclusion however is incorrect while pa r civ p does not create a legal requirement to pay interest from the settlement_date the just compensation requirement under the united_states and pennsylvania constitutions does see u s const amend v pa const art i sec just compensation entails payment of delay damages which includes interest from the date of the award ie the settlement_date to the date of payment see in re de_facto condemnation taking of lands of wbf associates l p a 2d pincite thus by operation of law pennsylvania was required to pay interest on the installment payments accordingly we hold that petitioners may not exclude from their gross_income any portion of the installment_payment interest they did not produce evidence of the prevailing commercial loan rates during the years in issue and have not shown that the state of pennsylvania incurred the obligation to pay interest in the exercise of its borrowing power our consideration of whether petitioners are entitled to bifurcate the installment_payment interest is obviated by our holding that no portion of that interest was shown to be in excess of the amount required by operation of law to reflect the foregoing decisions will be entered for respondent
